Per Curiam : This is a writ of error, brought to reverse a decree setting aside a will. Where a bill is filed to set aside a will, the burden of sustaining the will is cast upon those averring its validity, and the question is tried de novo. The proofs upon which the decree rests are not preserved, and no sufficient ground for the maintenance of the will is shown. The recitals sustain the decree. The proceeding does not seem to have been according to the most approved modes, but we find no sufficient irregularity to authorize a reversal of the decree. Decree affirmed.